Citation Nr: 1635989	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  11-27 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to October 7, 2002, for service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1967 to October 1974, with service in the Army National Guard from March 1987 to October 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran disagreed with the effective date assigned by that rating decision for the award of service connection for PTSD.

In March 2014, the Board denied the claim.  The Veteran died in November 2014.  The appellant, the Veteran's spouse, was substituted in an appeal of the March 2014 Board decision to the Court of Appeals for Veterans Claims (the Court).  By a February 2016 Order, the Court vacated the March 2014 Board decision and directed the Board to readjudicate the claim in accordance with a Memorandum Opinion.


FINDINGS OF FACT

1.  By a December 1994 rating decision, the Veteran's claim for service connection for PTSD was denied.  The Veteran did not appeal the decision and it became final.

2.  The next formal or informal claim for service connection for PTSD was dated October 7, 2002.

3.  At the time of the December 1994 rating decision, the Veteran's service records from his period of Army National Guard service, from March 1987 to October 1990, were of record.  

4.  Following the December 1994 rating decision, records from the Veteran's first period of active duty service, from August 1967 to October 1974, were associated with the claims file.  These subsequently associated records did not serve as a basis for reopening the previously denied claim for service connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 7, 2002, for the award of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  

An exception to the above exists with regard to the later association of official service records with the record:


Under 38 C.F.R. § 3.156(c), if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to:

(i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met;

(ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and

(iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.

(2) Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.

(3) An award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.

(4) A retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence. Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly, except as it may be affected by the filing date of the original claim.

The Board notes that changes were made to 38 C.F.R. § 3.156(c) in October 2006, namely the addition of 38 C.F.R. § 3.156(c)(2).  However, that change does not affect the appellant's current claim and therefore the implication of such change need not be discussed.

The Board will focus its analysis on the two specific questions set forth by the January 2016 Memorandum Opinion.  The Opinion requested the Board to determine whether a February 1971 service treatment record and a March 1987 service treatment record were associated with the claims file at the time of the initial December 1994 denial of the Veteran's claim for service connection for PTSD.

In this case, the weight of the evidence supports a finding that the March 1987 service treatment record was associated with the record at the time of the December 1994 rating decision.  

In that regard, in October 1994, the RO sent an initial request to the service department for all of the Veteran's service records, to include his period of active service from August 1967 to October 1974, and his Army National Guard service, from October 1974 "to the present."  In October 1994, the RO received some, but not all, of the Veteran's service treatment records from the service records center.  It is clear that the service center did send some records, as an October 19, 1994, RO date-stamp is present on a service treatment record folder and on the RO's initial request.  

Then, in November 1994, following receipt of this package of service records, a Deferred Rating Decision was issued stating, in pertinent part, "we still have not received service medical records 8-1-67 to 10-2-74."  Another request was sent to the service records center, this time just for records dated during the Veteran's active service, but not for records dated during his service in the Army National Guard.  

In December 1994, the Veteran's claim for service connection for PTSD was denied.  The December 1994 rating decision noted "service medical records," as evidence used.  A March 1995 statement of the case on the matter stated that the "reserve service treatment records fail to show any evidence of an acquired nervous condition."  Significantly, also in March 1995, the Veteran was awarded service connection for a laceration of the right leg based upon the March 1987 record referenced by the Court.  There is no indication in the record that further service records were requested or obtained in the interim time period between the issuance of the December 1994 rating decision and the March 1995 statement of the case and rating decision.  Based upon the above, it is reasonable to conclude, and the Board does not doubt, that the March 1987 service record in question was of record at the time of the initial December 1994 denial.  

Finally, and in further support of the above conclusion, as part of the development of the Veteran's later claim to reopen the previously denied claim for service connection for PTSD, a January 2006 Deferred Rating Decision noted that not all of the service records were of record, and specifically requested verification from the "National Personnel Records Center as to any records ... for the period of active duty dated 08-01-67 to 10-20-74."  Active duty was underlined by the rating officer.  This evidence weighs heavily towards a finding that the records from the Veteran's other period of service, his reserve service after 1974, were already of record.

Thus, the Board concludes that the March 1987 record was of record at the time of the December 1994 initial denial of service connection for PTSD.  Therefore, 38 C.F.R. § 3.156(c) is not implicated with regard to the March 1987 record.

With regard to the other record(s) that make reference to the Veteran's right leg laceration dated in February 1971, it is unclear whether those records were associated with the claims file at the time of the December 1994 initial denial.  However, even if those records were not of record at the time, subsequent association of these records with the file does not meet the criteria set forth under 38 C.F.R. § 3.156(c).  

Specifically, these additional records did not provide the basis, in all or in part, of the later reopening of the Veteran's claim for service connection for PTSD.  See 38 C.F.R. § 3.156(c)(3).

For one, it was already known to the RO at the time of the 1994 rating decision that the Veteran suffered a laceration to the right leg "due to events that occurred in 1968," as documented in the March 1987 service record that was of record at the time of the initial denial.  

But, most significantly, the Veteran did not report to the VA at any time prior to October 7, 2002, that his PTSD was related to that laceration.  Prior to October 2002, the effective date of service connection, the Veteran had stated only that he had been mugged in Germany.  He had not reported suffering from associated wounds.  It was his later contention first reported on October 7, 2002, that he suffered from a laceration to the right leg due to a mugging that occurred in service, and the corroboration of the laceration to the right leg in the service treatment records, that served as a basis of the grant for the claim for service connection.  Therefore, the additional service records documenting treatment for a laceration to his right leg did not serve as the basis for reopening and granting the claim in any respect.  

Thus 38 C.F.R. § 3.156(c)(3) does not apply in this instance, as the award of service connection was not based in all or in part on the association of these additional February 1971 service records with the file.  Instead, the regulations under 38 C.F.R. § 3.400 are applicable.  Under those regulations, the earliest effective date possible in this instance is October 7, 2002, the date of receipt of the claim to reopen the previously denied claim for service connection for PTSD. 


ORDER

The claim for an effective date earlier than October 7, 2002, for service connection for PTSD, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


